*320Determination of respondent Commissioner of Motor Vehicles, dated December 30, 2002, finding that petitioner’s truck was overweight in violation of Vehicle and Traffic Law § 385 (9), and imposing a fine, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, Bronx County [Barry Salman, J.], entered November 13, 2003) dismissed, without costs or disbursements.
Petitioner challenges the accuracy of the scales used to weigh the vehicle in question. Specifically, it argues that the copy of the postweighing certifications of the scale sets presented at the administrative hearing was illegible and that proper testing generally consists of a series of tests before and after the issuance of the summons. The Court of Appeals has rejected the argument that before and after testing of the scales is required (see People v Roberts, 308 NY 826 [1955]). Here, the scales were tested and found accurate less than two months before the summonses were issued. In any event, on the administrative appeal, the Appeals Board found that the postsummons certificate established the accuracy of the scales. Concur—Sullivan, J.P, Ellerin, Lerner, Marlow and Catterson, JJ.